El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
En 8 de octubre de 1925 la Corte de Distrito de Agua-dilla dictó sentencia condenando al municipio de Isabela a pagar determinada cantidad de dinero a. su demandante Alejandro Laborde. Apeló el municipio de esa sentencia y el apelado nos pidió que desestimáramos tal apelación porque habiendo sido notificado el apelante de la.sentencia el 9 de octubre no interpuso su apelación hasta el 8 de diciembre *484siguiente, después de los treinta días concedidos por la léy, moción qne fué acompañada de una certificación del Secre-tario de la corte inferior en que se dice “que dicha sentencia le fué notificada al municipio demandado el día 9 de octubre de 1925.”
En vista de tal certificación y de lo dispuesto en el artículo 295 del Código de Enjuiciamiento Civil desestimamos la ape-lación el 12 de julio de 1927. Posteriormente se nos pide por el apelante que dejemos sin efecto esa resolución y reinstale-mos su apelación apoyado en otra certificación del mismo se-cretario en la que se inserta literalmente la sentencia, la noti-ficación de ella hecha al demandante el 9 de octubre de 1925, e igual notificación hecha al abogado del municipio deman-dado el día 12 de noviembre de 1925.
Dando más valor a la última certificación, que no ha sido impugnada por el apelado, porque es literal de los autos mientras que la anterior es sólo una relación, tenemos que llegar a la conclusión de que si bien el demandante apelado fué notificado de la sentencia el 9 de octubre el demandado apelante no fué notificado hasta el 12 de noviembre y por consiguiente no habían transcurrido los treinta días que la ley le concede para establecer su apelación cuando el 8 de diciembre presentó su recurso.
Por la razón expresada debemos dejar sin efecto nuestra resolución en este caso de julio 12,1297, desestimando la ape-lación, la que debe ser reinstalada.